         Case 8:19-cr-00061-JVS Document 373 Filed 11/02/20 Page 1 of 1 Page ID #:5646

                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                CRIMINAL MINUTES - GENERAL




 Case No.          SACR 19-61-JVS                                                              Date     November 2, 2020


 Present: The Honorable        JAMES V. SELNA, U.S. DISTRICT COURT JUDGE
 Interpreter

                Lisa Bredahl                         Not Present                                      Not Present
            Deputy Clerk                       Court Reporter/Recorder                     Assistant U.S. Attorney


                 U.S.A. v. Defendant(s):          Present Cust. Bond         Attorneys for Defendants:        Present App. Ret.

Michael John Avenatti                              NOT          X       Dean Steward                           NOT               X



 Proceedings:        [IN CHAMBERS] Order Regarding Request for Briefing


      Defendant Michael John Avenatti (“Avenatti”) moved to exclude three Government
experts: John Drum (“Drum”), Kevin Mohr (“Mohr”), and Traci Kass (“Kass”). Dkt. No. 285.
He also sought a Daubert hearing. Id. The Government filed an opposition. Dkt. No. 299.
Avenatti replied. Dkt. No. 339.

       On reflection, the Court invites the parties’ further input with respect to the motion as it
relates to Mohr. Accordingly, the Court requests that Avenatti and the Government each submit
a brief of no more than 5 pages regarding the admissibilityand permissible scope of Mohr’s
testimony. The briefs should speak specifically about the propriety of Mohr testifying about
what the law is under Fed. R. Evid. 702(a) and Fed. R. Evid. The parties should submit the
briefs in no more than seven (7) days from the date of this order.

                     IT IS SO ORDERED.



                                                                                                               :      0

                                                                    Initials of Deputy Clerk     lmb




CR-11 (10/08)                                     CRIMINAL MINUTES - GENERAL                                               Page 1 of 1
